Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered March 17, 1997, convicting her of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not err in refusing to charge the jury on a justification defense because no reasonable view of the evidence supported such a defense (see, People v Butts, 72 NY2d 746; People v Watts, 57 NY2d 299).
The defendant’s contention that the trial court erred by not charging the jury with respect to assault in the third degree (Penal Law § 120.00 [2]) as a lesser included offense is without merit. The evidence adduced at trial established that the defendant acted intentionally. There was no reasonable view of the evidence from which the jury could have found that the defendant acted recklessly when she slashed the complainant’s face and shoulder with a broken glass bottle. Thus, the trial court correctly declined to charge assault in the third degree (Penal Law § 120.00 [2]) as a lesser included offense (see, People *635v Zayas, 140 AD2d 395; see generally, People v Van Norstrand, 85 NY2d 131; People v Glover, 57 NY2d 61).
The defendant’s remaining contention is academic. Bracken, J. P., Thompson, Altman and Krausman, JJ., concur.